NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                           2009-3139

                                       ANN T. NGUYEN,

                                                        Petitioner,

                                                  v.

                         MERIT SYSTEMS PROTECTION BOARD,

                                                        Respondent,

                                                  and

                         GENERAL SERVICES ADMINISTRATION,

                                                        Intervenor.

                 Petition for review of the Merit Systems Protection Board
                                   in SF315H080665-1-1.

                                          ON MOTION

                                           ORDER
       The General Services Administration moves to reform the official caption to

designate the Merit Systems Protection Board as the respondent, for leave to intervene,

and for an extension of time to file its brief.

       Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent when

the Board's decision concerns solely the procedure or jurisdiction of the Board. The

employing agency is designated as the respondent when the Board reaches the merits of

the underlying case.

       Accordingly,

       IT IS ORDERED THAT:
                The motions are granted. The revised official caption is reflected above.

                The Board and GSA should calculate their brief due dates from the date of

filing of this order.

                                                  FOR THE COURT



      JUN 2 5 2009                                /s/ Jan Horbalv
             Date                                 Jan Horbaly
                                                  Clerk

cc:     James S. Sable, Esq.
        Courtney E. Sheehan, Esq.
        Bernard Doyle, Esq.                                   /en
                                                      U.S. 00Urrr or AFFEALD FOR
                                                                  or
                                                         THE FEDERAL CIRCUIT
s8

                                                          JUN 2 5 2009
                                                            JAN HORtmLi
                                                               CLERK




2009-3139                                   -2-